Case 4:15-cv-00104-TWP-DML Document 148 Filed 10/05/20 Page 1 of 6 PageID #: 2352




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

  UNITED STATES OF AMERICA ex rel. David )
  Abrams, and                            )
  STATE OF INDIANA ex rel. David Abrams, )
                                         )
                        Plaintiffs,      )
                                         )
                     v.                  )                 Case No. 4:15-cv-00104-TWP-DML
                                         )
  PROCARENT, INC.,                       )
  YELLOW ENTERPRISE SYSTEMS, LLC         )
     a/k/a YELLOW ENTERPRISE SYSTEMS     )
     a/k/a YELLOW AMBULANCE OF           )
     SOUTHERN INDIANA                    )
     a/k/a YELLOW AMBULANCE SERVICE,     )
  CARE AMBULANCE SERVICE, LLC            )
     a/k/a CARE AMBULANCE,               )
  GATEWAY AMBULANCE SERVICE, LLC         )
     a/k/a GATEWAY AMBULANCE,            )
  MICHAEL J. MACKIN, and                 )
  MILLERS MERRY MANOR,                   )
                                         )
                        Defendants.      )
                                         )
  DAVID ABRAMS,                          )
                                         )
                        Relator.         )

                   ENTRY DENYING PLAINTIFF'S MOTION TO TRANSFER

         This matter is before the Court on Relator David Abrams' ("Abrams") Motion to Transfer

  filed pursuant to 28 U.S.C. § 1404(a). (Filing No. 137.) Roughly a year ago, Abrams filed an

  Amended Complaint alleging three ambulance services, their parent company, and nine affiliated

  individuals (the "Defendants") engaged in unlawful practices that include paying kickbacks to

  nursing homes and fraudulently upcharging the United States for ambulance services. (Filing No.

  105.) Although Abrams filed his Amended Complaint in this Court, he now asks the Court to

  transfer this action to the United States District Court for the Western District of Kentucky. The
Case 4:15-cv-00104-TWP-DML Document 148 Filed 10/05/20 Page 2 of 6 PageID #: 2353




  Defendants oppose the Motion to Transfer. For the following reasons, Abrams' Motion to Transfer

  is denied.

                                       I.      BACKGROUND

         Abrams initiated this action on August 3, 2015. (Filing No. 1.) The original Complaint

  named 59 Defendants, including 39 hospitals and skilled nursing facilities located in Indiana. The

  Amended Complaint, however, dropped all claims against the hospitals and facilities, leaving only

  13 Defendants—eight persons and five business entities. Five of the individuals named in the

  Amended Complaint were subsequently dismissed, leaving only the eight Defendants, Procarent

  — an ambulance company which provides emergency and non-emergency ambulance

  transportation services, as well as wheelchair transportation services—its owner Macklin, and

  several ambulance companies. The Defendants reside mostly in Kentucky and are mostly

  represented by attorneys in the Louisville, Kentucky area. The case is still in the pleading stage;

  no discovery has yet occurred. Two fully-briefed Motions to Dismiss are pending before the Court.

  (Filing No. 122; Filing No. 124.)

                                         II.    DISCUSSION

         Title 28 U.S.C. § 1404(a) allows district courts to transfer civil actions "[f]or the

  convenience of the parties and witnesses" and "in the interest of justice." "Transfer of venue is

  appropriate under § 1404(a) when the moving party establishes that (1) venue is proper in the

  transferor district; (2) venue and jurisdiction are proper in the transferee district; and (3) the

  transfer will serve the convenience of the parties, the convenience of the witnesses, and the interest

  of justice." Commissioning Agents, Inc. v. Long, 187 F.Supp.3d 980, 985 (S.D. Ind. 2016). "The

  movant (here, the plaintiff) has the burden of establishing, by reference to particular circumstances,

  that the transferee forum is clearly more convenient." Coffey v. Van Dorn Iron Works, 796 F.2d



                                                    2
Case 4:15-cv-00104-TWP-DML Document 148 Filed 10/05/20 Page 3 of 6 PageID #: 2354




  217, 219-20 (7th Cir. 1986). The parties agree that the first two prongs of that test are satisfied,

  but dispute whether transfer would be more convenient for the parties and witnesses and whether

  it would serve the interest of justice.

  A.      Convenience of the Parties and Witnesses

          Abrams argues that the Western District of Kentucky is a more convenient venue for the

  parties. He is a resident of South Carolina, but the Defendants mainly reside in Kentucky. Only

  Defendant Charles Coffelt, who was terminated from the action in December 2019, is in Indiana,

  and his counsel is in Dallas, Texas. (Filing No. 113-8.) Defendants argue that although it is true

  they mostly reside in Kentucky, none is more than a few miles away from this Court's New Albany

  Courthouse, and all counsel are admitted to the Bar of the Southern District of Indiana. (Filing No.

  145 at 3.)

          The Court finds transfer to the Western District of Kentucky would not make this litigation

  more convenient for the parties. The Southern District of Indiana's Courthouse in New Albany is

  fewer than five miles away from the Western District of Kentucky's Courthouse in Louisville. The

  venues are of roughly equal convenience for the parties.

          The same idea holds for the convenience of the witnesses. Regardless of whether most

  witnesses reside in Southern Indiana or Western Kentucky, any witness who would appear at trial

  would need to travel no more than five extra miles to get to the less convenient location. This

  negligible difference does not make the District of Western Kentucky a more convenient venue

  for potential witnesses.

  B.      Location of Material Events and Evidence

          Abrams asserts that most of the evidence in this case are financial documents and meeting

  notes from the companies located in Western Kentucky. (Filing No. 138 at 5.) He also argues that



                                                   3
Case 4:15-cv-00104-TWP-DML Document 148 Filed 10/05/20 Page 4 of 6 PageID #: 2355




  the material events at issue are business decisions made by those companies which also occurred

  in Kentucky. Id. The Defendants respond that, although 39 hospitals and skilled nursing facilities

  in Indiana are no longer parties to this action, they will no doubt be called upon to produce

  evidence. (Filing No. 145 at 3.) This process will be easier, Defendants argue, if the case remains

  in this Court.

         The Court finds that Abrams has not shown the Western District of Kentucky will be a

  more convenient venue than this Court. This case seems to have two primary sources of

  evidence—the ambulance services, located in Kentucky, and the facilities that used those services,

  located in Southern Indiana. Abrams has not offered a compelling reason why transfer from this

  District to the Western District of Kentucky would make evidence easier to obtain.

  C.     The Interests of Justice

         According to Abrams, "[t]he only difference between the two forums relevant to the

  interests of justice analysis is docket congestion." (Filing No. 138 at 6.) Citing statistics provided

  by the Federal Judiciary, Abrams argues that this Court has 42% more pending civil cases than the

  District Court for the Western District of Kentucky. Id. He argues transfer will not slow down

  the resolution of this case because it is still in the pleading stage and no case management plan has

  been entered. The Defendants respond that, despite the more congested docket, cases are resolved

  more quickly on average in this Court than in the Western District of Kentucky. (Filing No. 145

  at 6.) They also argue that the U.S. Attorney's Office in this District is familiar with the case and

  has offered to assist the parties in settlement negotiations, whereas the U.S. Attorney's Office in

  the Western District of Kentucky is unfamiliar with this litigation.

         Abrams' arguments do not convince the Court that transfer of venue would advance the

  interests of justice. While this Court is undoubtedly very busy, it is unlikely that resolution in this



                                                    4
Case 4:15-cv-00104-TWP-DML Document 148 Filed 10/05/20 Page 5 of 6 PageID #: 2356




  case would occur more quickly in the Western District of Kentucky given that this Court is already

  familiar with the issues. Abrams has not met his burden, which requires him to show that the

  Western District of Kentucky is clearly a more convenient venue than this Court.

                                      III.    CONCLUSION

         For those reasons, Abrams' Motion to Transfer, (Filing No. 137), is DENIED.

         SO ORDERED.

  Date: 10/5/2020


  DISTRIBUTION:


  Shelese M. Woods
  UNITED STATES ATTORNEY'S OFFICE
  shelese.woods@usdoj.gov

  Eric Parker Babbs
  INDIANA ATTORNEY GENERAL - MEDICAID FRAUD CONTROL UNIT
  eric.babbs@atg.in.gov

  Phillip D. Barber
  RICHARD A. HAPOOTLIAN, PA
  pdb@harpootlianlaw.com

  William H. Brammell, Jr.
  DRESSMAN BENEZINGER LAVELLE psc
  bbrammell@dbllaw.com

  C. Dean Furman, Jr.
  FURMAN & NILSEN PLLC
  dean@lawdean.com

  Joseph P. Griffith, Jr.
  JOE GRIFFITH LAW FIRM, LLC
  joegriffithjr@hotmail.com

  Richard A. Harpootlian
  RICHARD A. HARPOOTLIAN, PA
  rah@harpootlianlaw.com



                                                  5
Case 4:15-cv-00104-TWP-DML Document 148 Filed 10/05/20 Page 6 of 6 PageID #: 2357




  Dennis P. Kennedy
  DRESSMAN BENZINGER LAVELLE PSC
  dkennedy@dbllaw.com

  Christopher P. Kenney
  RICHARD A. HARPOOTLIAN, PA
  cpk@harpootlianlaw.com

  D. Sean Nilsen
  FURMAN & NILSEN PLLC
  snilsen@lawsean.com

  Jeffrey Kent Wicker
  DRESSMAN BENZINGER LAVELL PSC
  kwicker@dbllaw.com




                                        6
